Exhibit 10.2

 

AMENDMENT NO. 2
TO THE
INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Amendment No. 2 (this “Amendment”) to the Investment Management Trust
Agreement is made as of October 26, 2020 by and between Alberton Acquisition
Corporation, a British Virgin Islands Company (the “Company”), and Continental
Stock Transfer & Trust Company, a New York corporation (the “Trustee”). All
terms used but not defined herein shall have the meanings assigned to them in
the Trust Agreement.

 

WHEREAS, the Company and the Trustee entered into the Investment Management
Trust Agreement (“Trust Agreement”) effective as of October 23, 2018 and amended
on May 5, 2020;

 

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;

 

WHEREAS, at a special meeting of stockholders of the Company (the “Special
Meeting”) held on October 26, 2020, holders of at least 65% of the Company’s
outstanding shares approved a proposal to amend (the “Extension Amendment”) the
Company’s amended and restated memorandum and articles of association (as may
amended from time to time, the “M&A”) to extend the date by which the Company
shall be required to effect a Business Combination from October 26, 2020 to
April 26, 2021 or such earlier date determined by the Board (the “Extended
Date”); and

 

WHEREAS, on the date hereof, the Company has filed the Extension Amendment with
the Registrar of Corporate Affairs in the British Virgin Islands.

 

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Section 1(i) of the Trust Agreement is hereby amended and restated in its
entirety as follows:

 

(i)Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its President, Chief
Executive Officer or Chairman of the Board and Chief Financial Officer and, in
the case of a Termination Letter in a form substantially similar to that
attached hereto as Exhibit A, acknowledged and agreed to by Chardan, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee by the 30-month anniversary of the
closing (the “Closing”) of the IPO (the “Last Date”), the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B hereto and distributed to the Public Shareholders as of
the Last Date.

 

2.All other provisions of the Trust Agreement shall remain unaffected by the
terms hereof.

 

This Amendment may be signed in any number of counterparts, each of which shall
be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

3.This Amendment is intended to be in full compliance with the requirements for
an Amendment to the Trust Agreement as required by Section 7(c) of the Trust
Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Trust Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.    

4.This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Investment Management Trust Agreement as of the date first written above.

 

  CONTINETNAL STOCK TRANSFER & TRUST COMPANY, as Trustee             By: /s/
Francis Wolf   Name: Francis Wolf   Title: Vice President         ALBERTON
ACQUISITION CORPORATION             By: /s/ Guan Wang   Name:  Guan Wang  
Title: Chief Executive Officer and Chairman

 

[Signature Page to Amendment No. 2 to the Investment Management Trust Agreement]

 



 

 